Case 7:20-cv-00317-TTC-RSB Document 16 Filed 09/30/20 Page 1 of 3 Pageid#: 59




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

JAMES KIRBY NELMS,                           )
                                             )
       Plaintiff,                            )       Civil Action No. 7:20cv00317
                                             )
v.                                           )       MEMORANDUM OPINION
                                             )
DR. HUBURT,                                  )       By: Hon. Thomas T. Cullen
                                             )           United States District Judge
       Defendant.                            )


       Plaintiff James Kirby Nelms, a Virginia inmate proceeding pro se, filed this civil action

under 42 U.S.C. § 1983, against Dr. Huburt. Having reviewed Nelms’ second amended

complaint (ECF No. 13), the court concludes that Nelms has failed to state a cognizable

federal claim against Dr. Huburt and will dismiss his complaint pursuant to 28 U.S.C.

§ 1915A(b)(1).

       Nelms alleges that, on or about April 16, 2020, Dr. Huburt discussed Nelms’ “medical

issues” in the presence of an officer in the doctor’s office. Although he does not explicitly

identify a right which he believes Dr. Huburt has violated, presumably, Nelms is arguing that

he has a right to privacy concerning his medical care.

       To state a cause of action under § 1983, a plaintiff must allege facts indicating that he

has been deprived of rights guaranteed by the Constitution or laws of the United States and

that this deprivation resulted from conduct committed by a person acting under color of state

law. West v. Atkins, 487 U.S. 42 (1988). “[T]here is no general fundamental right to privacy

in personal medical information, thus even if [the plaintiff’s] medical history was relayed to

other parties by jail personnel, this fails to raise a claim of constitutional magnitude.” Scott v.
Case 7:20-cv-00317-TTC-RSB Document 16 Filed 09/30/20 Page 2 of 3 Pageid#: 60




Blue Ridge Reg’l Jail Auth., No. 7:06cv368, 2006 U.S. Dist. LEXIS 51387, at *3 n.3, 2006 WL

2125634, at *1 n.3 (W.D. Va. July 27, 2006). Further, to the extent that Nelms may be arguing

that Dr. Huburt’s discussion in front of the officer is a violation of HIPAA,1 HIPAA does not

provide a private right of action. See Neal v. United States, No. CV ELH-19-1033, 2019 U.S.

Dist. LEXIS 206028, at *35, 2019 WL 6341622, at *14 (D. Md. Nov. 27, 2019) (“There is no

private right of action under HIPAA”); Switzer v. Thomas, No. 5:12CV00056, 2013 U.S. Dist.

LEXIS 25755, at *8, 2013 WL 693090, at *3 (W.D. Va. Feb. 25, 2013), report and

recommendation adopted, No. 5:12CV00056, 2013 U.S. Dist. LEXIS 37812, 2013 WL

1145864 (W.D. Va. Mar. 19, 2013), aff’d, 535 F. App’x 312 (4th Cir. 2013) (“Since HIPAA

creates no private cause of action and since there is no fundamental right of privacy in personal

medical information, no cognizable cause of action has been stated against [the defendant].”);

Atkinson-Bush v. Balt. Wash. Med. Ctr., Inc., No. L-10-2350, 2011 U.S. Dist. LEXIS 57078,

2011 WL 2216669, at *3 (D. Md. May 25, 2011) (“It is well established . . . that no private right

of action exists under HIPAA.”); Stewart v. Parkview Hosp., 940 F.3d 1013, 1015 (7th Cir.

2019) (holding that “HIPAA confers no private right of action” and noting that “all other

circuits to have considered the question have concluded that HIPAA does not confer

individual enforcement rights—express or implied”).




          1 The Health Insurance Portability and Accountability Act of 1996 (“HIPPA”) generally provides for

confidentiality of one’s medical records, protects the privacy of individually identifiable health information, and
sets penalties for improper disclosures of medical information. 42 U.S.C. § 1320. The enforcement of the
statute, however, is limited to the Secretary of Health and Human Services and, under certain circumstances,
state attorneys general. 42 U.S.C. §§ 1320d–5(a), (d).

                                                        2
Case 7:20-cv-00317-TTC-RSB Document 16 Filed 09/30/20 Page 3 of 3 Pageid#: 61




       For these reasons, the court concludes that Nelms’ allegations fail to state a cognizable

federal claim under § 1983 and will dismiss this action under 28 U.S.C. § 1915A(b)(1).

       ENTERED this 30th day of September, 2020.



                                                   _________________________________
                                                   HON. THOMAS T. CULLEN
                                                   UNITED STATES DISTRICT JUDGE




                                               3
